Maddox, J.:
The violations here charged have been fully established.
The attempt to prove the use of sandwiches has failed, but even if it were shown that would not relieve the certificate holder from the consequences of a violation by his agent or representative; that would not have made lawful the trafficking in liquors on a Sunday or during prohibited hours.
The Mederstein case has no bearing on the questions here presented ; there the charge was that the owner suffered or permitted gambling (Liq. Tax Law, § 23, subdiv. 7), while here it is a prohibited trafficking by the holder, his agent, servant, bartender or any person whomsoever in charge of said premises.
Application granted, with costs.